Exhibit 10.1


MIDWESTONE FINANCIAL GROUP, INC.
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of
December 12, 2014, by and between MIDWESTONE FINANCIAL GROUP, INC. (together
with any successor thereto, the “Company”) and Kurt Weise (the “Executive,” and
together with the Company, the “Parties”), and shall be effective immediately
upon the consummation of the merger (the “Merger”) contemplated by the Agreement
and Plan of Merger By and Between MidWestOne Financial Group, Inc. and Central
Bancshares, Inc. dated November 20, 2014 (the “Merger Agreement”), whereby
Central Bancshares, Inc. (“CBI”) shall merge with and into the Company, with the
Company being the surviving corporation (with the consummation of the Merger
constituting the “Effective Date”).
RECITALS
A.The Executive is currently employed by CBI, its wholly owned subsidiary,
Central Bank (“Central Bank”), or an Affiliate of either entity.
B.The Company and CBI desire to employ the Executive, following the Merger,
pursuant to the terms of this Agreement.
C.The Parties have made commitments to each other on a variety of important
issues concerning the Executive’s employment, including the performance that
will be expected of the Executive, the compensation the Executive will be paid,
how long and under what circumstances the Executive will remain employed and the
financial details relating to any decision that either the Company or the
Executive may make to terminate this Agreement.
D.The Parties desire to enter into this Agreement as of the Effective Time (as
defined in the Merger Agreement) and, to the extent provided herein, this
Agreement shall supersede all of the terms and conditions of all prior
employment terms and conditions, whether or not in writing.
AGREEMENTS
In consideration of the foregoing and the mutual promises and covenants of the
Parties set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby expressly covenant and agree as
follows:
1.Contingency. This Agreement shall be contingent on the consummation of the
transactions contemplated by the Merger Agreement. If the transactions
contemplated by the Merger Agreement are not consummated for any reason, this
Agreement will be null and void as of the date of the public announcement of the
cancellation of the intent to consummate the Merger Agreement.
2.Employment Period. The Company shall employ the Executive during the
Employment Period and the Executive hereby agrees to be employed by the Company
and to provide services during the Employment Period in accordance with the
terms of this Agreement. The “Employment Period” shall be the period beginning
on the Effective Date and ending on December 31 of the second (2nd) calendar
year after the calendar year in which the Effective Date occurs, unless sooner
terminated as provided herein. The Employment Period shall automatically be
extended for one (1) additional year beginning on the second (2nd) January 1
that follows the Effective Date and on each January 1 thereafter unless either
Party notifies


1

--------------------------------------------------------------------------------




the other Party, by written notice delivered no later than ninety (90) days
prior to such January 1, that the Employment Period shall not be extended for an
additional year. Notwithstanding any provision of this Agreement to the
contrary, if a Change in Control occurs during the Employment Period, this
Agreement shall remain in effect for the two (2)-year period following the
Change in Control and shall then terminate.
3.Duties. During the Employment Period, the Executive shall devote the
Executive’s full business time, energies and talents to serving as the Chairman
of Central Bank and Executive Vice President of the Company, at the direction of
the Company’s President & Chief Executive Officer (the “CEO”). The Executive
shall have such duties and responsibilities as may be assigned to the Executive
from time to time by the CEO, which duties and responsibilities shall be
commensurate with the Executive’s position, shall perform all duties assigned to
the Executive faithfully and efficiently, subject to the direction of the CEO
and shall have such authorities and powers as are inherent to the undertakings
applicable to the Executive’s position and necessary to carry out the
responsibilities and duties required of the Executive hereunder. The Executive
shall perform the duties required by this Agreement at the main office of
Central Bank unless the nature of such duties requires otherwise.
Notwithstanding the foregoing provisions of this Section 3, during the
Employment Period, the Executive may devote reasonable time to activities other
than those required under this Agreement, including activities of a charitable,
educational, religious or similar nature (including professional associations)
to the extent such activities do not, in the reasonable judgment of the CEO,
inhibit, prohibit, interfere with or conflict with the Executive’s duties under
this Agreement or conflict in any material way with the business of the Company
or an Affiliate; provided, however, that the Executive shall not serve on the
board of directors of any business (other than the Company or an Affiliate) or
hold any other position with any business without receiving the prior written
consent of the CEO.
4.Compensation and Benefits. Subject to the terms of this Agreement, during the
Employment Period, while the Executive is employed by the Company, the Company
shall compensate the Executive for the Executive’s services as follows for
periods following the Effective Date:
(a)The Executive shall be compensated at an annual rate of two hundred-fifty
thousand dollars ($250,000) (the “Annual Base Salary”), which shall be payable
in accordance with the normal payroll practices of the Company then in effect.
Beginning on January 1, 2016 and on each anniversary of such date, the
Executive’s Annual Base Salary shall be reviewed, and may be adjusted, by the
CEO.
(b)The Executive shall be eligible to receive performance-based annual incentive
bonuses (each, the “Incentive Bonus”) from the Company for each fiscal year
ending during the Employment Period. Any such Incentive Bonus shall be paid to
the Executive within thirty (30) days of the completion of the respective fiscal
year audit by the Company’s auditor, but in no event later than two and one-half
(2½) months after the close of each such fiscal year.
(c)During the Employment Period, the Executive shall be eligible to participate,
subject to the terms thereof, in all incentive plans and programs of the
Company, including such cash and deferred bonus programs and equity incentive
plans as may be in effect from time to time with respect to senior executives
employed by the Company, on as favorable a basis as other similarly situated
senior executives. During the Employment Period, the Executive and the
Executive’s dependents, as the case may be, shall be eligible to participate,
subject to the terms thereof, in all pension and similar benefit plans
(including qualified, non-qualified and supplemental plans) and all medical,
dental, vision, disability, group and executive life, accidental death and
travel accident insurance and other similar welfare benefit plans and programs
of the Company as may be in effect from time to time with respect to senior
executives employed by the Company, on as favorable a basis as other similarly
situated senior executives.


2

--------------------------------------------------------------------------------




(d)The Executive shall be entitled to accrue paid time off (“PTO”) at a rate of
no less than thirty (30) days of PTO per calendar year, subject to the Company’s
PTO programs and policies as may be in effect during the Employment Period.
(e)The Executive shall be eligible to be reimbursed by the Company, on terms
that are substantially similar to those that apply to other similarly situated
senior executives employed by the Company, for reasonable out-of-pocket expenses
for entertainment, travel, meals, lodging and similar items that are consistent
with the Company’s expense reimbursement policy and actually incurred by the
Executive in the promotion of the Company’s business. The Executive shall have
use of a Company-provided automobile and receive reimbursement for expenses on a
basis no less favorable than the policy applicable to the Executive as of the
Effective Date.
5.Rights upon Termination. The Executive’s right to benefits, if any, for
periods after the Termination Date shall be determined in accordance with this
Section 5:
(a)    Minimum Benefits. If the Termination Date occurs during the Employment
Period for any reason, the Executive shall be entitled to the Minimum Benefits,
in addition to any other benefits to which the Executive may be entitled under
the following provisions of this Section 5 or the express terms of any employee
benefit plan or as required by law. Any benefits to be provided to the Executive
pursuant to this Section 5(a) shall be provided within thirty (30) days after
the Termination Date; provided, however, that any benefits, incentives or awards
payable as described in Section 5(f) shall be made in accordance with the
provisions of the applicable plan, program or arrangement. Except as may
otherwise be provided expressly to the contrary in this Agreement or as
otherwise provided by law, nothing in this Agreement shall be construed as
requiring the Executive to be treated as employed by the Company following the
Termination Date for purposes of any employee benefit plan or arrangement in
which the Executive may participate at such time.
(b)    Termination for Cause, Death, Disability or Voluntary Resignation. If the
Termination Date occurs during the Employment Period and is a result of a
Termination for Cause, the Executive’s death or Disability, or termination by
the Executive other than for Good Reason, then, other than the Minimum Benefits,
the Executive shall have no right to benefits under this Agreement (and the
Company shall have no obligation to provide any such benefits) for periods after
the Termination Date.
(c)    Termination other than for Cause or Termination for Good Reason. If the
Executive’s employment with the Company is subject to a Termination other than
during a Covered Period, then, in addition to Minimum Benefits, the Company
shall provide the Executive the following benefits:
(i)Commencing on the first Company payroll date that occurs on or following the
sixtieth (60th) day following the Termination Date, the Executive shall receive
the Severance Amount (less any amount described in Section 5(c)(ii)), with such
amount to be paid in twelve (12) substantially equal monthly installments
(subject to the remaining provisions of this paragraph), with each successive
payment being due on the next monthly payroll date following the first
installment, provided that any such monthly installments that would have been
paid in the sixty (60)-day period following the Termination Date but for the
Release requirement in Section 6 shall be paid on the first Company payroll date
that occurs on or following the sixtieth (60th) day following the Termination
Date, and the number of remaining substantially equal monthly installments to be
made shall be reduced from twelve (12) by any such “catch-up” payments that are
made.
(ii)To the extent any portion of the Severance Amount exceeds the “safe harbor”
amount described in Treasury Regulation §1.409A-1(b)(9)(iii)(A), the Executive
shall receive such portion of the Severance Amount that exceeds the “safe
harbor” amount in a single lump sum payment payable on


3

--------------------------------------------------------------------------------




the first Company payroll date that occurs on or following the sixtieth (60th)
day following the Termination Date.
(iii)The Executive (and the Executive’s dependents, as may be applicable) shall
be entitled to the benefits described in Section 5(e).
(d)    Termination upon a Change in Control. If the Executive’s employment with
the Company is subject to a Termination within a Covered Period, then, in
addition to Minimum Benefits, the Company shall provide the Executive the
following benefits:
(i)    On the sixtieth (60th) day following the Termination Date, the Company
shall pay the Executive a lump sum payment in an amount equal to the Severance
Amount.
(ii)    The Executive (and the Executive’s dependents, as may be applicable)
shall be entitled to the benefits provided in Section 5(e).
(e)    Medical, Dental and Vision Benefits. If the Executive’s employment with
the Company is subject to a Termination, then to the extent that the Executive
or any of the Executive’s dependents may be covered under the terms of any
medical, dental or vision plans of the Company (or any Affiliate) for active
employees immediately prior to the Termination, then, for as long as Executive
is eligible for and elects coverage under the health care continuation rules of
COBRA, the Company shall provide the Executive and those dependents with
coverage equivalent to the coverage received while the Executive was employed
with the Company, with the Executive required to pay the same amount as the
Executive would pay if the Executive continued in employment with the Company
during such period; provided, however, that such coverage shall be provided only
to the extent that it does not result in any additional tax or other penalty
being imposed on the Company or any Affiliate. The coverages under this
Section 5(e) may be procured directly by the Company (or any Affiliate, if
appropriate) apart from and outside of the terms of the respective plans,
provided that the Executive and the Executive’s dependents comply with all of
the terms of the substitute medical, dental or vision plans, and provided,
further, that the cost to the Company shall not exceed the cost for continued
COBRA coverage. In the event the Executive or any of the Executive’s dependents
is or becomes eligible for coverage under the terms of any other medical and/or
dental and/or vision plan of a subsequent employer with plan benefits that are
comparable to Company (or any Affiliate) plan benefits, the Company’s
obligations under this Section 5(e) shall cease with respect to the eligible
Executive and/or dependents. The Executive and the Executive’s dependents must
notify the Company (or any Affiliate) of any subsequent employment and provide
information regarding medical and/or dental and/or vision coverage available.
(f)    Other Benefits.
(i)    The Executive’s rights following a termination of employment with the
Company and its Affiliates for any reason with respect to any benefits,
incentives or awards provided to the Executive pursuant to the terms of any
plan, program or arrangement sponsored or maintained by the Company or an
Affiliate, whether tax-qualified or not, which are not specifically addressed
herein, shall be subject to the terms of such plan, program or arrangement, and
this Agreement shall have no effect upon such terms except as specifically
provided herein.
(ii)    Except as specifically provided herein, the Company shall have no
further obligations to the Executive under this Agreement following the
Executive’s termination of employment for any reason.
(g)    Removal from any Boards and Positions. Upon the Executive’s termination
of employment for any reason under this Agreement, the Executive shall be deemed
to resign (i) if a member,


4

--------------------------------------------------------------------------------




from the Board and board of directors of any Affiliate and any other board to
which the Executive has been appointed or nominated by or on behalf of the
Company, unless otherwise determined by the Nominating and Corporate Governance
Committee of the Board in its sole discretion, (ii) from each position with the
Company or any Affiliate, including as an officer of the Company or any of its
Affiliates and (iii) as a fiduciary of any employee benefit plan of the Company.
6.Release. Notwithstanding any provision of this Agreement to the contrary, no
payments or benefits shall be owed to the Executive under Section 5(c), 5(d) or
5(e) (except for the Minimum Benefits) unless the Executive executes and
delivers to the Company a Release within forty-five (45) days following the
Termination Date, and any applicable revocation period has expired prior to the
sixtieth (60th) day following the Termination Date.
7.Excise Tax Limitation.
(a)    It is the intention of the Parties that no portion of any payment under
this Agreement, or payments to or for the benefit of the Executive under any
other agreement or plan, be deemed to be an Excess Parachute Payment. The
present value of payments to or for the benefit of the Executive in the nature
of compensation, receipt of which is contingent on a Change in Control, and to
which Code Section 280G applies (in the aggregate “Total Payments”) shall not
exceed an amount equal to one dollar ($1.00) less than the maximum amount that
the Company may pay without loss of deduction under Code Section 280G(a).
Present value for purposes of this Agreement shall be calculated in accordance
with Code Section 280G(d)(4). Within one hundred twenty (120) days following the
earlier of (i) the giving of the notice of termination or (ii) the giving of
notice by the Company to the Executive of its belief that there is a payment or
benefit due the Executive that will result in an Excess Parachute Payment, the
Parties, at the Company’s expense, shall obtain the opinion of an Independent
Advisor, which opinion need not be unqualified, which sets forth (A) the
Executive’s applicable “base amount” (as defined under Code Section 280G), (B)
the present value of Total Payments and (C) the amount and present value of any
Excess Parachute Payments. In the event that such opinion determines that there
would be an Excess Parachute Payment, the payment hereunder or any other payment
determined by such Independent Advisor to be includable in Total Payments shall
be modified, reduced or eliminated, in accordance with Code Section 409A, as
specified by the Executive in writing delivered to the Company within ninety
(90) days of the Executive’s receipt of such opinions or, if the Executive fails
to so notify the Company, then as the Company shall reasonably determine, so
that under the bases of calculation set forth in such opinions there will be no
Excess Parachute Payment. The provisions of this Section 7, including the
calculations, notices and opinion provided for herein, shall be based upon the
conclusive presumption that (A) the compensation and benefits provided for in
Section 5 and (B) any other compensation earned by the Executive pursuant to the
Company’s compensation programs that would have been paid in any event, are
reasonable compensation for services rendered, even though the timing of such
payment may be triggered by a Change in Control.
(b)    The Parties hereby recognize that the restrictive covenants under
Section 8 have value that is equivalent in amount to some or all of the
Severance Amount (and potentially other termination benefits) and that such
value shall be recognized in the Code Section 280G calculations contemplated
hereunder. The Independent Advisor shall make the determination of the actual
fair market value of the restrictive covenants under Section 8 at the time of
the Change in Control.
8.Restrictive Covenants.
(a)    Confidential Information. The Executive acknowledges that, during the
course of the Executive’s employment with the Company, the Executive may produce
and have access to confidential and/or proprietary, non‑public information
concerning the Company or its Affiliates, including marketing materials,
financial and other information concerning customers and prospective customers,
customer lists,


5

--------------------------------------------------------------------------------




records, data, trade secrets, proprietary business information, pricing and
profitability information and policies, strategic planning, commitments, plans,
procedures, litigation, pending litigation and other information not generally
available to the public (collectively, “Confidential Information”). The
Executive shall not directly or indirectly use, disclose, copy or make lists of
Confidential Information for the benefit of anyone other than the Company,
either during or after the Executive’s employment with the Company, except to
the extent that such information is or thereafter becomes lawfully available
from public sources, or such disclosure is authorized in writing by the Company,
required by law or any competent administrative agency or judicial authority, or
otherwise as reasonably necessary or appropriate in connection with the
performance by the Executive of the Executive’s duties hereunder. If the
Executive receives a subpoena or other court order or is otherwise required by
law to provide information to a governmental authority or other person
concerning the activities of the Company or any of its Affiliates, or the
Executive’s activities in connection with the business of the Company or any of
its Affiliates, the Executive shall immediately notify the Company of such
subpoena, court order or other requirement and deliver forthwith to the Company
a copy thereof and any attachments and non-privileged correspondence related
thereto. The Executive shall take reasonable precautions to protect against the
inadvertent disclosure of Confidential Information. The Executive shall abide by
the Company’s reasonable policies, as in effect from time to time, respecting
avoidance of interests conflicting with those of the Company and its Affiliates.
In this regard, the Executive shall not directly or indirectly render services
to any person or entity where the Executive’s service would involve the use or
disclosure of Confidential Information. The Executive shall not use any
Confidential Information to guide the Executive in searching publications or
other publicly available information, selecting a series of items of knowledge
from unconnected sources and fitting them together to claim that the Executive
did not violate any agreements set forth in this Agreement.
(b)    Documents and Property.
(i)    All records, files, documents and other materials or copies thereof
relating to the business of the Company or its Affiliates that the Executive
prepares, receives or uses shall be and remain the sole property of the Company
and, other than in connection with the performance by the Executive of the
Executive’s duties hereunder, shall not be removed from the premises of the
Company or any of its Affiliates without the Company’s prior written connect,
and shall be promptly returned to the Company upon the Executive’s termination
of employment for any reason, together with all copies (including copies or
recordings in electronic form), abstracts, notes or reproductions of any kind
made from or about the records, files, documents or other materials.
(ii)    The Executive acknowledges that the Executive’s access to and permission
to use the Company’s and any Affiliate’s computer systems, networks and
equipment, and all Company and Affiliate information contained therein, is
restricted to legitimate business purposes on behalf of the Company. Any other
access to or use of such systems, network, equipment and information is without
authorization and is prohibited except that Executive may use a Company-provided
computer for reasonable personal use in accordance with the Company’s Technology
Use Policy as in effect from time to time. The restrictions contained in this
Section 8(b) extend to any personal computers or other electronic devices of the
Executive that are used for business purposes relating to the Company or any
Affiliate. The Executive shall not transfer any Company or Affiliate information
to any personal computer or other electronic device that is not otherwise used
for any business purpose relating to the Company. Upon the termination of the
Executive’s employment with the Company for any reason, the Executive’s
authorization to access and permission to use the Company’s and any Affiliate’s
computer systems, networks and equipment, and any Company and Affiliate
information contained therein, shall cease.
(c)    Non-Competition and Non-Solicitation. The Parties have jointly reviewed
the operations of the Company and have agreed that the primary service area of
the Company’s lending and


6

--------------------------------------------------------------------------------




deposit taking functions in which the Executive will actively participate
extends to an area that encompasses a twenty-five (25)-mile radius from each
banking or other office location of the Company and its Affiliates where the
Employee has provided services to the Company (or a predecessor of the Company)
during the twenty-four (24) month period immediately preceding the date of
termination (the “Restrictive Area”). Therefore, as an essential ingredient of
and in consideration of this Agreement and the Executive’s employment with the
Company, the Executive shall not, during the Executive’s employment with the
Company and for a period of fifteen (15) months immediately following the
termination of the Executive’s employment for any reason (the “Restrictive
Period”), whether such termination occurs during the Employment Period or
thereafter, shall not directly or indirectly do any of the following (all of
which are collectively referred to in this Agreement as the “Restrictive
Covenant”):
(iii)    Engage or invest in, own, manage, operate, finance, control,
participate in the ownership, management, operation or control of, be employed
by, associated with or in any manner connected with, serve as a director,
officer or consultant to, lend the Executive’s name or any similar name to, lend
the Executive’s credit to or render services or advice to, in each case in the
capacity that the Executive provided services to the Company or any Affiliate,
any person, firm, partnership, corporation or trust that owns, operates or is in
the process of forming a Financial Institution with an office located, or to be
located at an address identified in a filing with any regulatory authority,
within the Restrictive Area; provided, however, that the ownership by the
Executive of shares of the capital stock of any Financial Institution, which
shares are listed on a securities exchange or quoted on the National Association
of Securities Dealers Automated Quotation System and which do not represent more
than five (5) percent (5%) of the institution’s outstanding capital stock, shall
not violate any terms of this Agreement;
(iv)    Either for the Executive or any Financial Institution: (A) induce or
attempt to induce any employee of the Company or any of its Affiliates with whom
the Executive had significant contact to leave the employ of the Company or any
of its Affiliates; (B) in any way interfere with the relationship between the
Company or any of its Affiliates and any employee of the Company or any of its
Affiliates with whom the Executive had significant contact; or (C) induce or
attempt to induce any customer, supplier, licensee or business relation of the
Company or any of its Affiliates with whom the Executive had significant contact
to cease doing business with the Company or any of its Affiliates or in any way
interfere with the relationship between the Company or any of its Affiliates and
their respective customers, suppliers, licensees or business relations with whom
the Executive had significant contact;
(v)    Either for the Executive or any Financial Institution, solicit the
business of any person or entity known to the Executive to be a customer of the
Company or any of its Affiliates, where the Executive had significant contact
with such person or entity, with respect to products, activities or services
that compete in whole or in part with the products, activities or services of
the Company or any of its Affiliates; or
(vi)    Serve as the agent, broker or representative of, or otherwise assist,
any person or entity in obtaining services or products from any Financial
Institution within the Restrictive Area, with respect to products, activities or
services that the Executive devoted time to on behalf of the Company or any of
its Affiliates and that compete in whole or in part with the products,
activities or services of the Company or any of its Affiliates.
(d)    Works Made for Hire Provisions. The Parties acknowledge that all work
performed by the Executive for the Company or any of its Affiliates shall be
deemed a “work made for hire.” The Company shall at all times own and have
exclusive right, title and interest in and to all Confidential Information and
Inventions, and the Company shall retain the exclusive right to license, sell,
transfer and otherwise use and dispose of the same. Any and all enhancements of
the technology of the Company or any


7

--------------------------------------------------------------------------------




of its Affiliates that are developed by the Executive shall be the exclusive
property of the Company. The Executive hereby assigns to the Company any right,
title and interest in and to all Inventions that the Executive may have, by law
or equity, without additional consideration of any kind whatsoever from the
Company or any of its Affiliates. The Executive shall execute and deliver any
instruments or documents and do all other things (including the giving of
testimony) requested by the Company (both during and after the termination of
the Executive’s employment with the Company) in order to vest more fully in the
Company or any of its Affiliates all ownership rights in the Inventions
(including obtaining patent, copyright or trademark protection therefore in the
United States and/or foreign countries).
(e)    Remedies for Breach of Restrictive Covenant. The Executive has reviewed
the provisions of this Agreement with legal counsel, or has been given adequate
opportunity to seek such counsel, and the Executive acknowledges that the
covenants contained in this Section 8 are reasonable with respect to their
duration, geographical area and scope. The Executive further acknowledges that
the restrictions contained in this Section 8 are reasonable and necessary for
the protection of the legitimate business interests of the Company, that they
create no undue hardships, that any violation of these restrictions would cause
substantial injury to the Company and such interests, and that such restrictions
were a material inducement to the Company to enter into this Agreement. In the
event of any violation or threatened violation of these restrictions, the
Company, in addition to and not in limitation of, any other rights, remedies or
damages available to the Company under this Agreement or otherwise at law or in
equity, shall be entitled to preliminary and permanent injunctive relief to
prevent or restrain any such violation by the Executive and any and all persons
directly or indirectly acting for or with the Executive, as the case may be. If
the Executive violates the Restrictive Covenant and the Company brings legal
action for injunctive or other relief, the Company shall not, as a result of the
time involved in obtaining such relief, be deprived of the benefit of the full
period of the Restrictive Covenant. Accordingly, the Restrictive Covenant shall
be deemed to have the duration specified herein computed from the date the
relief is granted but reduced by the time between the period when the
Restrictive Period began to run and the date of the first violation of the
Restrictive Covenant by the Executive.
(f)    Other Agreements. In the event of the existence of another agreement
between the Parties that (a) is in effect during the Restrictive Period, and (b)
contains restrictive covenants that conflict with any of the provisions of this
Section 8, then the more restrictive of such provisions from the two (2)
agreements shall control for the period during which both agreements would
otherwise be in effect.
9.No Set-Off; No Mitigation. Except as provided herein, the Company’s obligation
to provide benefits under this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any circumstances, including any
set-off, counterclaim, recoupment, defense or other right the Company may have
against the Executive or others. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement,
and such amounts shall not be reduced whether or not the Executive obtains other
employment.
10.Notices. Notices and all other communications under this Agreement shall be
in writing and shall be deemed given when mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
If to the Company:
MidWestOne Financial Group, Inc.
Attention: MidWestOne Bank Senior Vice President and Director of Human Resources
102 South Clinton Street
Iowa City, Iowa 52240



8

--------------------------------------------------------------------------------




If to the Executive: the Executive’s address on file with the Company


or to such other address as either Party may furnish to the other in writing,
except that notices of changes of address shall be effective only upon receipt.
11.Applicable Law. All questions concerning the construction, validity and
interpretation of this Agreement and the performance of the obligations imposed
by this Agreement shall be governed by the internal laws of the State of
Minnesota applicable to agreements made and wholly to be performed in such state
without regard to conflicts of law provisions of any jurisdiction, and any court
action commenced to enforce this Agreement shall have as its sole and exclusive
venue the County of Hennepin, Minnesota.
12.Entire Agreement. This Agreement constitutes the entire agreement between the
Parties concerning the subject matter hereof, and supersedes all prior
negotiations, undertakings, agreements and arrangements with respect thereto,
whether written or oral. If a court of competent jurisdiction determines that
any provision of this Agreement is invalid or unenforceable, then the invalidity
or unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement and all other provisions
shall remain in full force and effect. The various covenants and provisions of
this Agreement are intended to be severable and to constitute independent and
distinct binding obligations. Without limiting the generality of the foregoing,
if the scope of any covenant contained in this Agreement is too broad to permit
enforcement to its full extent, such covenant shall be enforced to the maximum
extent permitted by law, and such scope may be judicially modified accordingly.
13.Withholding of Taxes. The Company may withhold from any benefits payable
under this Agreement all federal, state, city and other taxes as may be required
pursuant to any law, governmental regulation or ruling.
14.No Assignment. The Executive’s rights to receive benefits under this
Agreement shall not be assignable or transferable whether by pledge, creation of
a security interest or otherwise, other than a transfer by will or by the laws
of descent or distribution. In the event of any attempted assignment or transfer
contrary to this Section 14, the Company shall have no liability to pay any
amount so attempted to be assigned or transferred. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
15.Successors. This Agreement shall be binding upon and inure to the benefit of
the Company, its successors and assigns. The Company shall not effect the sale
or other disposition of all or substantially all of its assets unless either (a)
the person or entity acquiring the assets, or a substantial portion of the
assets, expressly assumes by an instrument in writing all duties and obligations
of the Company under this Agreement, or (b) the Company provides, through the
establishment of a separate reserve, for the payment in full of all amounts that
are or may reasonably be expected to become payable to the Executive under this
Agreement.
16.Legal Fees. All reasonable legal fees and related expenses (including the
costs of experts, evidence and counsel) paid or incurred by the Executive
pursuant to any dispute or question of interpretation relating to this Agreement
shall be paid or reimbursed by the Company if the Executive is successful on the
merits pursuant to a legal judgment or arbitration.


9

--------------------------------------------------------------------------------




17.Amendment. This Agreement may not be amended or modified except by written
agreement signed by the Parties.
18.Code Section 409A.
(a)    To the extent any provision of this Agreement or action by the Company
would subject the Executive to liability for interest or additional taxes under
Code Section 409A, it shall be deemed null and void, to the extent permitted by
law and deemed advisable by the Company. It is intended that this Agreement will
comply with Code Section 409A, and this Agreement shall be administered
accordingly and interpreted and construed on a basis consistent with such
intent. Notwithstanding any provision of this Agreement to the contrary, no
termination or similar payments or benefits shall be payable hereunder on
account of the Executive’s termination of employment unless such termination
constitutes a “separation from service” within the meaning of Code Section 409A.
For purposes of Code Section 409A, all installment payments of deferred
compensation made hereunder, or pursuant to another plan or arrangement, shall
be deemed to be separate payments. To the extent any reimbursements or in-kind
benefit payments under this Agreement are subject to Code Section 409A, such
reimbursements and in-kind benefit payments shall be made in accordance with
Treasury Regulation Section 1.409A-3(i)(1)(iv). This Agreement may be amended to
the extent necessary (including retroactively) by the Company to avoid the
application of taxes or interest under Code Section 409A, while maintaining to
the maximum extent practicable the original intent of this Agreement. This
Section 18 shall not be construed as a guarantee of any particular tax effect
for the Executive’s benefits under this Agreement and the Company does not
guarantee that any such benefits will satisfy the provisions of Code
Section 409A or any other provision of the Code.
(b)    Notwithstanding any provision of this Agreement to the contrary, if the
Executive is determined to be a Specified Employee as of the Termination Date,
then, to the extent required pursuant to Code Section 409A, payments due under
this Agreement that are deemed to be deferred compensation shall be subject to a
six (6)-month delay following the Termination Date; and all delayed payments
shall be accumulated and paid in a lump-sum payment as of the first day of the
seventh month following the Termination Date (or, if earlier, as of the
Executive’s death), with all such delayed payments being credited with interest
(compounded monthly) for this period of delay equal to the prime rate in effect
on the first day of such six (6)-month period. Any portion of the benefits
hereunder that were not otherwise due to be paid during the six (6)-month period
following the Termination Date shall be paid to the Executive in accordance with
the payment schedule established herein.
19.Deferral of Nondeductible Compensation. If the Executive’s aggregate
compensation (including benefits that are deemed remuneration for purposes of
Code Section 162(m)) from the Company and the Affiliates for any calendar year
exceeds the maximum amount of compensation deductible by the Company or any
Affiliate in any calendar year under Code Section 162(m) (for purposes of this
paragraph, the “maximum allowable amount”), then any such amount in excess of
the maximum allowable amount shall be mandatorily deferred with interest thereon
at four percent (4%) per annum to a calendar year such that the amount to be
paid to the Executive in such calendar year, including deferred amounts and
interest thereon, does not exceed the maximum allowable amount. Subject to the
foregoing, deferred amounts, including interest thereon, shall be payable at the
earliest time permissible, in accordance with Code Section 409A.
20.Construction. In this Agreement, unless otherwise stated, the following uses
apply: (a) references to a statute shall refer to the statute and any amendments
and any successor statutes, and to all regulations promulgated under or
implementing the statute, as amended, or its successors, as in effect at the
relevant time; (b) in computing periods from a specified date to a later
specified date, the words “from” and “commencing on” (and the like) mean “from
and including, “ and the words “to,” “until” and “ending on” (and the like) mean
“to, but excluding”; (c) references to a governmental or quasi-governmental
agency,


10

--------------------------------------------------------------------------------




authority or instrumentality shall also refer to a regulatory body that succeeds
to the functions of the agency, authority or instrumentality; (d) indications of
time of day shall be based upon the time applicable to the location of the
principal headquarters of the Company; (e) the words “include,” “includes” and
“including” means “include, without limitation,” “includes, without limitation”
and “including, without limitation,” respectively; (f) all references to
preambles, recitals, sections and exhibits are to preambles, recitals, sections
and exhibits in or to this Agreement unless otherwise specified; (g) the words
“hereof,” “herein,” “hereto,” “hereby,” “hereunder,” and other words of similar
import refer to this Agreement as a whole (including exhibits); (h) any
reference to a document or set of documents, and the rights and obligations of
the parties under any such documents, means such document or documents as
amended from time to time, and any and all modifications, extensions, renewals,
substitutions or replacements thereof; (i) all words used shall be construed to
be of such gender or number as the circumstances and context require; (j) the
captions and headings of preambles, recitals, sections and exhibits appearing in
or attached to this Agreement have been inserted solely for convenience of
reference and shall not be considered a part of this Agreement, nor shall any of
them affect the meaning or interpretation of this Agreement or any of its
provisions; and (k) all accounting terms not specifically defined herein shall
be construed in accordance with GAAP.
21.Definitions. As used in this Agreement, the terms defined in this Section 20
have the meanings set forth below.
(a)    “1934 Act” means the Securities Exchange Act of 1934.
(b)    “Affiliate” means each company, corporation, partnership, Financial
Institution or other entity that, directly or indirectly, is controlled by,
controls, or is under common control with, the Company, where “control” means
(i) the ownership of fifty-one percent (51%) or more of the Voting Securities or
other voting or equity interests of any corporation, partnership, joint venture
or other business entity or (ii) the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
corporation, partnership, joint venture or other business entity.
(c)    “Agreement” has the meaning set forth in the preamble hereto.
(d)    “Annual Base Salary” has the meaning set forth in Section 4(a).
(e)    “Base Compensation” means the amount equal to the sum of (i) the greater
of the Executive’s then-current Annual Base Salary or the Executive’s Annual
Base Salary as of the date one (1) day prior to the Change in Control, and (ii)
the amount of the Incentive Bonus paid (or payable) for the most recently
completed fiscal year of the Company.
(f)    “Board” means the board of directors of the Company.
(g)    “Change in Control” means:
(i)    the consummation of the acquisition by any “person” (as such term is
defined in Section 13(d) or 14(d) of the 1934 Act) of “beneficial ownership”
(within the meaning of Rule 13d-3 promulgated under the 1934 Act) of fifty
percent (50%) or more of the combined voting power of the then outstanding
Voting Securities of the Company; or
(ii)    the individuals who, as of the Effective Date, are members of the Board
cease for any reason to constitute a majority of the Board, unless the election,
or nomination for election by the shareholders, of any new director was approved
by a vote of a majority of the Board, and such new director shall, for purposes
of this Agreement, be considered as a member of the Board; or


11

--------------------------------------------------------------------------------




(iii)    the consummation by the Company of: (A) a merger or consolidation if
the shareholders immediately before such merger or consolidation do not, as a
result of such merger or consolidation, own, directly or indirectly, more than
fifty percent (50%) of the combined voting power of the then outstanding Voting
Securities of the entity resulting from such merger or consolidation in
substantially the same proportion as their ownership of the combined voting
power of the Voting Securities of the Company outstanding immediately before
such merger or consolidation; or (B) a complete liquidation or dissolution or an
agreement for the sale or other disposition of all or substantially all of the
assets of the Company.
Notwithstanding any provision in this definition to the contrary, a Change in
Control shall not be deemed to occur: (A) solely because fifty percent (50%) or
more of the combined voting power of the then outstanding securities of the
Company are acquired by (1) a trustee or other fiduciary holding securities
under one or more employee benefit plans maintained for employees of the Company
or an Affiliate, or (2) any corporation that, immediately prior to such
acquisition, is owned directly or indirectly by the shareholders in the same
proportion as their ownership of stock immediately prior to such acquisition;
or, (B) in connection with the Merger as of the Effective Date.
Further notwithstanding any provision in this definition to the contrary, in the
event that any amount or benefit under this Agreement constitutes deferred
compensation and the settlement of or distribution of such amount or benefit is
to be triggered by a Change in Control, then such settlement or distribution
shall be subject to the event constituting the Change in Control also
constituting a “change in control event” under Code Section 409A.
(h)    “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985.
(i)    “Code” means the Internal Revenue Code of 1986.
(j)    “Company” has the meaning set forth in the preamble hereto.
(k)    “Confidential Information” has the meaning set forth in Section 8(a).
(l)    “Covered Period” means the period beginning six (6) months prior to a
Change in Control and ending twenty-four (24) months after the Change in
Control.
(m)    “Disability” means that (i) the Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (ii) the
Executive is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident or health plan covering employees of the Company.
(n)    “Effective Date” has the meaning set forth in the preamble hereto.
(o)    “Employment Period” has the meaning set forth in Section 1.
(p)    “Excess Parachute Payment” has the meaning set forth in Code
Section 280G.
(q)    “Executive” has the meaning set forth in the preamble hereto.


12

--------------------------------------------------------------------------------




(r)    “Financial Institution” means a bank, savings bank, savings and loan
association, credit union or similar financial institution.
(s)    “Good Reason” means the occurrence of any one (1) of the following
events, unless the Executive agrees in writing that such event shall not
constitute Good Reason:
(i)    an adverse change in the nature, scope or status of the Executive’s
position, authorities or duties from those in effect in accordance with
Section 3 immediately following the Effective Date, or if applicable and
greater, immediately prior to the Covered Period, provided that a change in the
nature, scope or status of the Executive’s position, authorities or duties
(including a change of the Executive’s title) in connection with the merger of
CBI or Central Bank into the Company or any of its Affiliates will not be deemed
to give rise to a Good Reason hereunder;
(ii)    a reduction of ten percent (10%) or more in the Executive’s Annual Base
Salary or Incentive Bonus opportunity (each as measured as of the Effective
Date), or a material reduction in the Executive’s aggregate benefits or other
compensation plans as in effect immediately following the Effective Date, or if
applicable and greater, immediately prior to the Covered Period;
(iii)    relocation of the Executive’s primary place of employment of more than
twenty-five (25) miles from the Executive’s primary place of employment
immediately following the Effective Date, or if applicable, prior to the Covered
Period, or a requirement that the Executive engage in travel that is materially
greater than prior to the Covered Period;
(iv)    failure by an acquirer to assume this Agreement at the time of a Change
in Control; or
(v)    a material breach by the Company of this Agreement.
Notwithstanding any provision in this definition to the contrary, prior to the
Executive’s Termination for Good Reason, the Executive must give the Company
written notice of the existence of any condition set forth in clause (i) – (v)
immediately above within ninety (90) days of its initial existence and the
Company shall have thirty (30) days from the date of such notice in which to
cure the condition giving rise to Good Reason, if curable. If, during such
thirty (30)-day period, the Company cures the condition giving rise to Good
Reason, the condition shall not constitute Good Reason. Further notwithstanding
any provision in this definition to the contrary, in order to constitute a
Termination for Good Reason, such Termination must occur within twenty-four (24)
months of the initial existence of the applicable condition.
(t)    “Incentive Bonus” has the meaning set forth in Section 4(b).
(u)    “Independent Advisor” means an independent, nationally recognized
accounting firm approved by the Parties, where such approval shall not be
unreasonably withheld by either Party.
(v)    “Inventions” means all systems, procedures, techniques, manuals,
databases, plans, lists, inventions, trade secrets, copyrights, patents,
trademarks, discoveries, innovations, concepts, ideas and software conceived,
compiled or developed by the Executive in the course of the Executive’s
employment with the Company or any of its Affiliates and/or comprised, in whole
or part, of Confidential Information. Notwithstanding the foregoing sentence,
Inventions shall not include: (i) any inventions independently developed by the
Executive and not derived, in whole or part, from any Confidential Information
or (ii) any invention made by the Executive prior to the Executive’s exposure to
any Confidential Information.


13

--------------------------------------------------------------------------------




(w)    “Minimum Benefits” means, as applicable, the following:
(i)    the Executive’s earned but unpaid Annual Base Salary for the period
ending on the Termination Date;
(ii)    the Executive’s earned but unpaid Incentive Bonus, if any, for any
completed fiscal year preceding the Termination Date;
(iii)    the Executive’s accrued but unpaid PTO for the period ending on the
Termination Date;
(iv)    the Executive’s unreimbursed business expenses and all other items
earned and owed to the Executive by the Company through and including the
Termination Date; and
(v)    the benefits, incentives and awards described in Section 5(f).
(x)    “Parties” has the meaning set forth in the preamble hereto.
(y)    “Release” means a general release and waiver substantially in the form
attached hereto as Exhibit A.
(z)    “Restrictive Area” has the meaning set forth in Section 8(c).
(aa)    “Restrictive Covenant” has the meaning set forth in Section 8(c).
(bb)    “Restrictive Period” has the meaning set forth in Section 8(c).
(cc)    “Severance Amount” means
(i)    for any Termination other than during a Covered Period, an amount equal
to one hundred percent (100%) of the Executive’s then-current Annual Base Salary
as of the respective Termination; or
(ii)    for a Termination during a Covered Period, an amount equal to two
hundred percent (200%) of the Executive’s Base Compensation as of the respective
Termination.
(dd)    “Specified Employee” means any person who is a “key employee” (as
defined in Code Section 416(i) without regard to paragraph (5) thereof), as
determined by the Company based upon the twelve (12)-month period ending on each
December 31st (such twelve (12)-month period is referred to below as the
“identification period”). If the Executive is determined to be a key employee,
the Executive shall be treated as a Specified Employee for purposes of this
Agreement during the twelve (12)-month period that begins on the April 1
following the close of the identification period. For purposes of determining
whether the Executive is a key employee, “compensation” means Executive’s W-2
compensation as reported by the Company for a particular calendar year.
(ee)    “Termination” means termination of the Executive’s employment with the
Company during the Employment Period either:
(i)    by the Company, other than a Termination for Cause or a termination as a
result of the Executive’s death or Disability; or
(ii)    by the Executive for Good Reason.


14

--------------------------------------------------------------------------------




(ff)    “Termination Date” means the date of termination of the Executive’s
employment with the Company.
(gg)    “Termination for Cause” means only a termination of the Executive’s
employment with the Company as a result of:
(i)    the Executive’s willful and continuing failure, that is not remedied
within twenty (20) days after receipt of written notice of such failure from the
Company, to perform the Executive’s obligations hereunder;
(ii)    the Executive’s conviction of, or the pleading of nolo contendere to, a
crime of embezzlement or fraud or a felony under the laws of the United States
or any state thereof;
(iii)    the Executive’s breach of fiduciary responsibility; or
(iv)    an act of dishonesty by the Executive that is materially injurious to
the Company.
Any determination of a Termination for Cause under this Agreement shall be made
by resolution adopted by at least a two-thirds (2/3) vote of the Board at a
meeting called and held for that purpose. The Executive shall be provided with
reasonable notice of such meeting and shall be given the opportunity to be
heard, with the presence of counsel, prior to such vote being taken by the
Board.
(hh)    “Total Payments” has the meaning set forth in Section 7(a).
(ii)    “Voting Securities” means any securities that ordinarily possess the
power to vote in the election of directors without the happening of any
precondition or contingency.
22.Survival. The provisions of Sections 6 through 22 shall survive the
termination of this Agreement.
23.    IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
Effective Date.
MidWestOne Financial Group, Inc.
 
Kurt Weise
By:
/s/ CHARLES N. FUNK
 
/s/ KURT WEISE
 
 
 
 
(Signature)
 
 
 
 
 
Name:
Charles N. Funk
 
 
 
 
 
 
(Address)
 
 
 
 
 
Its:
President & CEO
 
 
 
 
 
 
(Address)





15

--------------------------------------------------------------------------------







EXHIBIT A
RELEASE AND WAIVER OF CLAIMS
This RELEASE AND WAIVER OF CLAIMS (“Agreement”) is made and entered into by and
between MIDWESTONE FINANCIAL GROUP, INC. (the “Employer”), and [______________]
(“Employee,” and together with the Employer, the “Parties”).
RECITALS
A.    The Parties desire to settle fully and amicably all issues between them,
including any issues arising out of Employee’s employment with the Employer and
the termination of that employment.
B.    Employee and the Employer are parties to that certain Employment
Agreement, made and entered into [_______________], as amended (the “Employment
Agreement”).
AGREEMENTS
For and in consideration of the mutual promises contained herein, and for other
good and sufficient consideration, the receipt of which is hereby acknowledged,
the Parties, intending to be legally bound, hereby agree as follows:
1.    Termination of Employment. Employee’s employment with the Employer shall
be terminated effective as of the close of business on [_______________] (the
“Termination Date”).
2.    Compensation and Benefits. Subject to the terms of this Agreement, the
Employer shall compensate Employee under this Agreement as follows
(collectively, the “Severance Payments”):
(a)    Severance Amount. [_______________].
(b)    Accrued Salary and Vacation. Employee shall be entitled to a lump sum
payment in an amount equal to Employee’s earned but unpaid annual base salary
and accrued but unused vacation pay for the period ending on the Termination
Date, with such payment to be made on the first payroll date following the
Termination Date.
(c)    COBRA Benefits. Employee and Employee’s qualified beneficiaries, as
applicable, shall be entitled to continuation of group health coverage following
the Termination Date under the Employer’s group health plan, to the extent
required under the Consolidated Omnibus Budget Reconciliation Act of 1986, with
Employee required to pay the same amount as Employee would pay if Employee
continued in employment with the Company during such period as described in
Section 5(e) of the Employment Agreement.
(d)    Employee Acknowledgement. Employee acknowledges that, subject to
fulfillment of all obligations provided for herein, Employee has been fully
compensated by the Employer, including under all applicable laws, and that
nothing further is owed to Employee with respect to wages, bonuses, severance,
other compensation, or benefits. Employee further acknowledges that the
Severance Payments (other than (b) and (c) immediately above) are consideration
for Employee’s promises contained in this Agreement, and that the Severance
Payments are above and beyond any wages, bonuses, severance, other compensation,
or benefits to which Employee is entitled from the Employer under the terms of
Employee’s employment or under any other contract or law that Employee would be
entitled to absent execution of this Agreement.
(e)    Withholding. The Severance Payments shall be subject to all taxes and
other payroll deductions required by law.


1

--------------------------------------------------------------------------------




3.    Termination of Benefits. Except as provided in Section 2 above or as may
be required by law, Employee’s participation in all employee benefit (pension
and welfare) and compensation plans of the Employer shall cease as of the
Termination Date. Nothing contained herein shall limit or otherwise impair
Employee’s right to receive pension or similar benefit payments that are vested
as of the Termination Date under any applicable tax-qualified pension or other
plans, pursuant to the terms of the applicable plan.
4.    Release of Claims and Waiver of Rights. Employee, on Employee’s own behalf
and that of Employee’s heirs, executors, attorneys, administrators, successors,
and assigns, fully and forever releases and discharges the Employer, its
predecessors, successors, parents, subsidiaries, affiliates, and assigns, and
its and their directors, officers, trustees, employees, agents, and
shareholders, both in their individual and official capacities, and the current
and former trustees and administrators of each retirement and other benefit plan
applicable to the employees and former employees of the Employer, both in their
official and individual capacities (the “Releasees”), from all liability,
claims, demands, actions, and causes of action Employee now has, may have had,
or may ever have, whether currently known or unknown, relating to acts or
omissions as of or prior to Employee’s execution of this Agreement (the “Release
and Waiver”), including liability, claims, demands, actions, and causes of
action:
(a)    Relating to Employee’s employment or other association with the Employer,
or the termination of such employment;
(b)    Relating to wages, bonuses, other compensation, or benefits;
(c)    Relating to any employment or change in control contract;
(d)    Relating to any employment law, including
(i)
The United States and State of Minnesota Constitutions,

(ii)
The Minnesota Human Rights Act,

(iii)
The Civil Rights Act of 1964,

(iv)
The Civil Rights Act of 1991,

(v)
The Equal Pay Act,

(vi)
The Employee Retirement Income Security Act of 1974,

(vii)
The Age Discrimination in Employment Act (the “ADEA”),

(viii)
The Older Workers Benefit Protection Act,

(ix)
The Worker Adjustment and Retraining Notification Act,

(x)
The Americans with Disabilities Act,

(xi)
The Family and Medical Leave Act,

(xii)
The Occupational Safety and Health Act,

(xiii)
The Fair Labor Standards Act,

(xiv)
The National Labor Relations Act,

(xv)
The Genetic Information Nondiscrimination Act,

(xvi)
The Rehabilitation Act,

(xvii)
The Fair Credit Reporting Act,

(xviii)
Executive Order 11246,

(xix)
Executive Order 11141, and

(xx)
Each other federal, state, and local statute, ordinance, and regulation relating
to employment;

(e)    Relating to any right of payment for disability;
(f)    Relating to any statutory or contractual right of payment; and
(g)    For relief on the basis of any alleged tort or breach of contract under
the common law of the State of Minnesota or any other state, including
defamation, intentional or negligent infliction of emotional distress, breach of
the covenant of good faith and fair dealing, promissory estoppel, and
negligence.
Employee acknowledges that statutes exist that render null and void releases and
waivers of any claims, rights, demands, liabilities, actions, and causes of
action that are unknown to the releasing or


2

--------------------------------------------------------------------------------




waiving party at the time of execution of the release and waiver. Employee
waives, surrenders, and shall forego any protection to which Employee would
otherwise be entitled by virtue of the existence of any such statutes in any
jurisdiction, including the State of Minnesota.
5.    Exclusions from General Release. Excluded from the Release and Waiver are
any claims or rights arising pursuant to this Agreement and any claims or rights
that cannot be waived by law, as well as Employee’s right to file a charge with
an administrative agency or participate in any agency investigation, including
with the Equal Employment Opportunity Commission. Employee is, however, waiving
the right to recover any money in connection with a charge or investigation and
the right to recover any money in connection with a charge filed by any other
individual or by the Equal Employment Opportunity Commission or any other
federal or state agency, except where such waivers are prohibited by law.
6.    Covenant Not to Sue.
(a)    A “covenant not to sue” is a legal term that means Employee promises not
to file a lawsuit in court. It is different from the Release and Waiver. Besides
waiving and releasing the claims covered by Section 4 above, Employee shall
never sue the Releasees in any forum for any reason covered by the Release and
Waiver. Notwithstanding this covenant not to sue, Employee may bring a claim
against the Employer to enforce this Agreement or to challenge the validity of
this Agreement under the ADEA. If Employee sues any of the Releasees in
violation of this Agreement, Employee shall be liable to them for their
reasonable attorneys’ fees and costs (including the costs of experts, evidence,
and counsel) and other litigation costs incurred in defending against Employee’s
suit. In addition, if Employee sues any of the Releasees in violation of this
Agreement, the Employer can require Employee to return all but a sum of $100 of
the Severance Payments, which sum is, by itself, adequate consideration for the
promises and covenants in this Agreement. In that event, the Employer shall have
no obligation to make any further Severance Payments.
(b)    If Employee has previously filed any lawsuit against any of the
Releasees, Employee shall immediately take all necessary steps and execute all
necessary documents to withdraw or dismiss such lawsuit to the extent Employee’s
agreement to withdraw, dismiss, or not file a lawsuit would not be a violation
of any applicable law or regulation.
7.    Restrictive Covenants. Section 8 of the Employment Agreement (entitled
“Restrictive Covenants”), shall continue in full force and effect as if fully
restated herein.
8.    No Admissions. The Employer denies that any of the Releasees have taken
any improper action against Employee, and this Agreement shall not be admissible
in any proceeding as evidence of improper action by any of the Releasees.
9.    Confidentiality of Agreement. Employee shall keep the existence and the
terms of this Agreement confidential, except for Employee’s immediate family
members and Employee’s legal and tax advisors in connection with services
related hereto and except as may be required by law or in connection with the
preparation of tax returns.
10.    Non-Waiver. The Employer’s waiver of a breach of this Agreement by
Employee shall not be construed or operate as a waiver of any subsequent breach
by Employee of the same or of any other provision of this Agreement.
11.    Governing Law. This Agreement shall be governed by and construed under
the laws of the State of Minnesota, without regard to principles of conflict of
laws (whether in the State of Minnesota or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Minnesota.


3

--------------------------------------------------------------------------------




12.    Entire Agreement. This Agreement sets forth the entire agreement of the
Parties regarding the subject matter hereof, and shall be final and binding as
to all claims that have been or could have been advanced on behalf of Employee
pursuant to any claim arising out of or related in any way to Employee’s
employment with the Employer and the termination of that employment. This
Agreement may not be amended, modified, altered, or changed except by express
written consent of the Parties.
13.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.
14.    Successors. This Agreement shall be binding upon and inure to the benefit
of the Employer, its successors and assigns.
15.    Enforcement. The provisions of this Agreement shall be regarded as
divisible and separable and if any provision should be declared invalid or
unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remaining provisions shall not be affected thereby. If the
scope of any restriction or requirement contained in this Agreement is too broad
to permit enforcement of such restriction or requirement to its full extent,
then such restriction or requirement shall be enforced to the maximum extent
permitted by law, and Employee hereby consents that any court of competent
jurisdiction may so modify such scope in any proceeding brought to enforce such
restriction or requirement. In addition, Employee stipulates that breach by
Employee of restrictions and requirements under this Agreement will cause
irreparable damage to the Releasees in the case of Employee’s breach and that
the Employer would not have entered into this Agreement without Employee binding
Employee to these restrictions and requirements. In the event of Employee’s
breach of this Agreement, in addition to any other remedies the Employer may
have, and without bond and without prejudice to any other rights and remedies
that the Employer may have for Employee’s breach of this Agreement, the Employer
shall be relieved of any obligation to provide Severance Payments and shall be
entitled to an injunction to prevent or restrain any such violation by Employee
and all persons directly or indirectly acting for or with Employee.
16.    Construction. In this Agreement, unless otherwise stated, the following
uses apply: (a) references to a statute or law refer to the statute or law and
any amendments and any successor statutes or laws, and to all regulations
promulgated under or implementing the statute or law, as amended, or its
successors, as in effect at the relevant time; (b) in computing periods from a
specified date to a later specified date, the words “from” and “commencing on”
(and the like) mean “from and including, “ and the words “to,” “until,” and
“ending on” (and the like) mean “to, and including”; (c) references to a
governmental or quasi-governmental agency, authority, or instrumentality also
refer to a regulatory body that succeeds to the functions of the agency,
authority, or instrumentality; (d) the words “include,” “includes,” and
“including” (and the like) mean “include, without limitation,” “includes,
without limitation,” and “including, without limitation,” (and the like)
respectively; (e) the words “hereof,” “herein,” “hereto,” “hereby,” (and the
like) refer to this Agreement as a whole; (f) any reference to a document or set
of documents, and the rights and obligations of the parties under any such
documents, means such document or documents as amended from time to time, and
all modifications, extensions, renewals, substitutions, or replacements thereof;
(g) all words used shall be construed to be of such gender or number as the
circumstances and context require; and (h) the captions and headings of
preambles, recitals, sections, and exhibits appearing in or attached to this
Agreement have been inserted solely for convenience of reference and shall not
be considered a part of this Agreement, nor shall any of them affect the meaning
or interpretation of this Agreement or any of its provisions.
17.    Future Cooperation. In connection with any and all claims, disputes, or
negotiations, or governmental, internal, or other investigations, lawsuits, or
administrative proceedings (the “Legal Matters”) involving any of the Releasees
(collectively, the “Disputing Parties” and, individually, each a “Disputing
Party”), Employee shall make himself reasonably available, upon reasonable
notice from the Employer and without the necessity of subpoena, to provide
information and documents, provide declarations


4

--------------------------------------------------------------------------------




and statements regarding a Disputing Party, meet with attorneys and other
representatives of a Disputing Party, prepare for and give depositions and
testimony, and otherwise cooperate in the investigation, defense, and
prosecution of any and all such Legal Matters, as may, in the good faith and
judgment of the Employer, be reasonably requested. The Employer shall consult
with Employee and make reasonable efforts to schedule such assistance so as not
to materially disrupt Employee’s business and personal affairs. The Employer
shall reimburse all reasonable expenses incurred by Employee in connection with
such assistance, including travel, meals, rental car, and hotel expenses, if
any; provided such expenses are approved in advance by the Employer and are
documented in a manner consistent with expense reporting policies of the
Employer as may be in effect from time to time.
18.    Representations by Employee. Employee acknowledges each of the following:
(a)    Employee is aware that this Agreement includes a release of all known and
unknown claims.
(b)    Employee is legally competent to execute this Agreement and Employee has
not relied on any statements or explanations made by the Employer or its
attorneys not otherwise set forth herein.
(c)    Any modifications, material or otherwise, made to this Agreement shall
not restart or affect in any manner the original 21-day consideration period.
(d)    Employee has been offered at least 21 days to consider this Agreement.
(e)    Employee has been afforded the opportunity to be advised by legal counsel
regarding the terms of this Agreement, including the Release and Waiver, and to
negotiate such terms.
(f)    Employee, without coercion of any kind, freely, knowingly, and
voluntarily enters into this Agreement.
(g)    Employee has the right to rescind the Release and Waiver by written
notice to the Employer within 15 calendar days after Employee has signed this
Agreement, and the Release and Waiver shall not become effective or enforceable
until 15 calendar days after Employee has signed this Agreement, as evidenced by
the date set forth below Employee’s signature on the signature page hereto. Any
such rescission must be in writing and delivered by hand, or sent by U.S. Mail
within such 15-day period, to the attention of [_______________]. If delivered
by U.S. Mail, the rescission must be: (i) postmarked within the 15-day period
and (ii) sent by certified mail, return receipt requested.
IN WITNESS WHEREOF, the Parties have executed this Agreement as of dates set
forth below their respective signatures below.


MidWestOne Financial Group, Inc.
 
Employee
By:
 
 
 
 
 
(Name)
 
 
(Name)
 
(Title)
 
 
 
 
 
 
 
 
 
Date:
 
 
Date:
 
 
 
 
 
 
 





5